Citation Nr: 0834315	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-27 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for irritable bowel 
syndrome (IBS) due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to October 
1971.  He received an honorable discharge.  He received an 
"under other than honorable conditions" discharge for his 
service from December 1971 to October 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA), Regional 
Office (RO), which denied service connection for PTSD and 
IBS.

In the veteran's substantive appeal, he requested a hearing 
before a member of the travel board.  The veteran was 
afforded a hearing on May 20, 2008 and concurrently submitted 
evidence and a written waiver, waiving a review of this 
evidence by the RO.  Therefore, the Board has the 
jurisdiction to consider the new evidence pursuant to 
38 C.F.R. § 20.1304(c).  A copy of the hearing transcript has 
been incorporated with the veteran's file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that IBS is related to the 
veteran's period of military service.



CONCLUSION OF LAW

IBS was not incurred in or aggravated by active military 
service, nor may in-service occurrence be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic disability in service or 
during an applicable presumptive period and still has such 
disability.  Such evidence must be medical unless it relates 
to a disability as to which, under the United States Court of 
Appeals for Veterans Claims' (Court's) case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a disability noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2007).

For purposes of establishing service connection for a 
disability claimed to be a result of exposure to Agent 
Orange, a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam between January 
1962 and May 1975, shall be presumed to have been exposed 
during such service to a herbicide agent, absent affirmative 
evidence to the contrary demonstrating that the veteran was 
not exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (2007).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transit peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset.  38 C.F.R. § 3.309 
(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
shall have become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative balance, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v.  
Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002). 

II.  Analysis

The veteran asserts that his IBS is a residual of Agent 
Orange exposure.  Thus, service connection on a presumptive 
basis is proposed.  In this regard, the Board acknowledges 
that the veteran served in Vietnam from June 1969 through 
June 1970.  Nonetheless, the veteran's claim fails.  

As noted above, the law provides that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the above 
specified disorders.  IBS is not listed.

Further, the Secretary of Veterans Affairs, under the 
authority of the Agent Orange Act of 1991 and based on 
studies by the National Academy of Science (NAS), has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 
61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-
243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 
2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  
Since the Secretary has not specifically linked IBS to Agent 
Orange exposure, the veteran's disorder cannot be presumed to 
be due to Agent Orange exposure.

As for service connection on a direct basis, the evidentiary 
record fails to establish the presence of IBS in service or 
sufficiently proximate to service to suggest that IBS is in 
any way related to service.  See generally Combee v. Brown, 
34 F.3d 1039 (1994).  There is no medical opinion causally 
linking such a disorder to service, and the question of 
causation is not within the realm of lay knowledge so as to 
be supported by the veteran's own statements.  See Espiritu 
v. Derwinski, 2 Vet. App. 492(1992); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

While the veteran recalled experiencing IBS within the first 
two weeks of being deployed to Vietnam, there are no 
treatment records to support this contention.  There is no 
indication from the record that there was any diagnosis going 
back to active service, aside from the veteran's own 
accounting.  The first medical records showing treatment for 
IBS are dated in 2004.  The veteran complained of increased 
gas, bloating, the inability to empty his bladder and 
abdominal pain.  However, no reference was made to his time 
in service and the examiner did not relate any symptomatology 
to service.  Furthermore, there is no continuity of 
symptomatology, as the veteran first presented with symptoms 
over 30 years after his initial period of service.

The Board notes that the veteran is certainly competent to 
testify as to symptoms such as bloating and abdominal 
discomfort which are non-medical in nature, however, he is 
not competent to render a medical diagnosis and relate his 
current diagnosis to any in-service event.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature); see also, 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain 
disabilities are not conditions capable of lay diagnosis).  
Therefore, absent medical evidence to support his contention 
that he incurred IBS in service, the Board cannot accept the 
veteran's assertions as evidence of a chronic disability. 

Finally, in this case the Board is mindful that where service 
treatment records are unavailable, there is a heightened 
obligation to explain our findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service treatment records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  As discussed above, the evidence 
fails to show that the veteran's IBS began in service or is 
in any way related to active service including any in-service 
herbicide exposure.  Thus, the evidence preponderates against 
the claim and it must be denied.




III.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide and (3) that the claimant is expected to provide.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in April 2006, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of April 2006 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  Finally, he was told to 
submit any medical records or evidence in his possession that 
pertained to the claim.  

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim.  As previously defined by the courts, those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  

Element (1) is not at issue, elements (2) and (3) (veteran 
status, current existence of a disability and relationship of 
such disability to the veteran's service) were satisfied by 
the RO letter of April 2006.  Regarding elements (4) (degree 
of disability) and (5) (effective date of the disability), he 
was provided with notice of the type of evidence necessary to 
establish a disability rating in the same April 2006 letter.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's VA 
treatment records and private medical records.  

As previously alluded to above, the VA attempted to obtain 
the veteran's service treatment records from the National 
Personnel Records Center.  The National Personnel Records 
Center responded that it could not locate the veteran's 
records.  In this case, where service treatment records are 
unavailable, the Board acknowledges the heightened obligation 
to explain our findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  While it is unfortunate that the 
veteran's service treatment records are unavailable, the 
appeal must be decided on the evidence of record and, where 
possible, the Board's analysis has been undertaken with this 
heightened duty in mind.  

The Board also acknowledges that the veteran was not examined 
for the purpose of addressing his service connection claim 
for IBS; however, given the facts of this case a VA 
examination is not required.  VA's duty to provide a medical 
examination is not triggered unless the record contains 
competent evidence of a current disability or symptoms of a 
current disability, evidence establishing that an event, 
injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A(d). 

In this case, there is no credible, competent evidence 
indicating that IBS may be associated with service.  The 
Board finds that the evidence does not reflect competent 
evidence showing a nexus between service and the veteran's 
IBS.  Thus, the evidence does not warrant the conclusion that 
a remand for an examination and/or opinion is necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c)(4).  

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of the 
veteran's claim hinges on what occurred, or more precisely 
what did not occur, during service.  In the absence of 
evidence of an in-service disease or injury, referral of this 
case to obtain an examination and/or an opinion as to the 
etiology of the veteran's claimed disability would in essence 
place the examining physician in the role of a fact finder.  
This is the Board's responsibility.  The holding in Charles 
was clearly predicated on the existence of evidence of both 
in-service incurrence and of a current diagnosis.  Simply 
stated, referral of this case for an examination or 
obtainment of a medical opinion under the circumstances here 
presented would not shed any additional light on the matter 
at issue.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002).

Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disabilities and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  Such is 
not present in this case.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for IBS due to exposure to 
herbicides is denied.


REMAND

Service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f).

A review of the veteran's treatment records shows that he has 
a current diagnosis of PTSD and a verified in-service 
stressor.  The veteran was initially diagnosed with PTSD in 
September 2006 by a counselor at the veteran's center and the 
opinion was confirmed by a resident doctor.  The veteran took 
the Mississippi Scale for Combat Related PTSD and received a 
score of 110, the range being a 35 to 175.  

The veteran was afforded a VA examination in February 2007.  
The examiner's conclusions were contradictory and confusing.  
The examiner initially gave the veteran an Axis I diagnosis 
of anxiety and depressive disorder and stated that "the 
veteran has some symptoms of PTSD related to Vietnam but does 
not appear to meet the full criteria at this time."  He 
indicated that while the veteran meets some of the criteria 
for PTSD he does not appear to meet three or more of the 
avoidance criteria.  He indicated that the veteran 
demonstrated persistent avoidance of the stimuli associated 
with the trauma by expressing a restricted range of affect.  
When asked to determine whether or not PTSD can be medically 
linked to the verified stressor the examiner answered, 
"yes."  The examiner's evaluation left the Board with more 
questions than answers and did not provide a clear picture of 
the veteran's diagnosis.

Therefore, the Board remands this case to provide the veteran 
with a new VA examination to determine whether he meets the 
criteria for diagnosing PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran a psychiatric 
examination, with a different VA 
examiner, in order to determine the 
nature and etiology of his psychiatric 
disorder.  The examiner is instructed 
that only the confirmed incoming rocket 
fire at the Bien Hoa Air Base may be 
considered for the purpose of determining 
whether exposure to an in-service 
stressor has resulted in the current 
psychiatric disorder.  The examiner 
should also determine whether the 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied.  
If the PTSD diagnosis is deemed 
appropriate, the examiner should comment 
upon the link between the current 
symptomatology and the confirmed in-
service stressor.  The claims file and a 
separate copy of this remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims folder.  Specifically, the 
examiner should express an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that the PTSD was incurred during service 
or is otherwise etiologically related to 
service.  A complete rationale must be 
given for any opinion expressed.  If the 
examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

2.  Readjudicate the issue on appeal 
based on a review of the entire 
evidentiary record.  If all of the 
desired benefits are not granted, a 
supplemental statement of the case which 
addresses all of the evidence obtained 
after the issuance of the supplemental 
statement of the case in September 2007 
should be furnished to the veteran and 
his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


